        Case 1:19-cv-05697-AT Document 9 Filed 02/18/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA


 DEBORAH LAUFER, Individually,                            :
                                                          : Case No.: 1:19-cv-05697-AT
                Plaintiffs,                               :
 v.                                                       :
                                                          :
 SIS KENNESAW LLC, A Georgia Corporation,                 :
                                                          :
             Defendant.                                   :
 _____________________________________                    :


      STIPULATION OF DISMISSAL [FRCP 41(A)] AND ORDER OF DISMISSAL

      Plaintiff and Defendant, by and through undersigned counsel, hereby stipulate under
FRCP 41(a)(1)(A)(ii) that this action be dismissed with prejudice as to all claims, causes
of action, and parties, with each party bearing that party’s own attorney’s fees and costs.


Dated: February 18, 2020                           Dated: February 18, 2020


/s/ Tristan W. Gillespie                           /s/ Roy Banerjee
Tristan W. Gillespie, Esq.                         Roy Banerjee
                                                   KPPB LAW
THOMAS B. BACON, P.A.                              One Lakeside Commons, Suite 800
5150 Cottage Farm Rd.                              990 Hammond Drive NE,
Johns Creek, GA 30022                              Atlanta, GA 30328

ATTORNEYS FOR PLAINTIFF,                           ATTORNEYS FOR DEFENDANT
DEBORAH LAUFER                                     SIS KENNESAW LLC




                                               1
       Case 1:19-cv-05697-AT Document 9 Filed 02/18/20 Page 2 of 2




                                  ORDER OF DISMISSAL

Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii),

IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED WITH

PREJUDICE as to all claims, causes of action, and parties, with each party bearing that

party’s own attorney’s fees and costs. The Clerk is directed to close the file.



Dated: February 18, 2020



                                                      ________________________________
                                                      AMY TOTENBERG
                                                      UNITED STATES DISTRICT JUDGE




                                               2
